FLEETBOSTON FINANCIAL
1996 Long-Term Incentive Plan
(As amended through October 16, 2001)

1.       Purpose.
          The FleetBoston Financial 1996 Long-Term Incentive Plan (the “Plan”)
has been adopted to create and enhance significant ownership of the Common Stock
of the Corporation by key officers and employees of the Corporation and its
Affiliates. Additional purposes of the Plan include providing a meaningful
incentive to Participants to make substantial contributions to the Corporation’s
future success, enhancing the Corporation’s ability to attract and retain
persons who will make such contributions, and ensuring that the Corporation has
competitive compensation opportunities for such key officers and employees.
          By furthering these objectives, the Plan is intended to benefit the
interests of the stockholders of the Corporation.
2.       Definitions.
          As used herein, the following words or terms have the meanings set
forth below:
          2.1.    “Affiliate” means (a) a corporation or other entity in which
the Corporation owns, directly or indirectly or has the power to vote or cause
to be voted, stock or other ownership interests representing more than 50% of
the total combined voting power of such entity or (b) any other entity in which
the Corporation has a significant equity interest, as determined by the
Committee. Except as determined by the Committee in particular cases, if an
entity ceases to be an Affiliate for any reason (a “disaffiliation”), the
employment of each individual who was employed by the entity shall be treated as
having been involuntarily terminated by the Corporation and its Affiliates
effective upon such disaffiliation, unless such individual thereafter continues
to be employed by the Corporation or another entity which remains an Affiliate.
          2.2.    “Award” means any Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares or Other Awards granted under the Plan.


--------------------------------------------------------------------------------


-2-


          2.3.    “Award Documentation” means a writing delivered to a
Participant specifying the terms and conditions of an Award and containing such
other terms and conditions not inconsistent with the provisions of the Plan as
the Committee considers necessary or advisable.
          2.4.    “Beneficial Ownership” shall have the meaning defined in Rule
13d-3 promulgated under the Exchange Act.
          2.5.    “Board” means the Board of Directors of the Corporation,
except that, whenever action is to be taken under the Plan with respect to a
Reporting Person, “Board” shall mean only such directors who are “disinterested
persons” or “non-employee directors,” as applicable, within the meaning of Rule
16b-3 under the Exchange Act or any successor rule.
          2.6.    “Business Combination” means a reorganization, merger,
consolidation, sale or other disposition of all or substantially all of the
assets of the Corporation
          2.7.    A “Change in Control” shall mean any of the following events:
                    2.7.1. The acquisition, other than from the Corporation, by
any individual, entity or Group of Beneficial Ownership of 25% or more of the
Outstanding Shares; provided, however, that any acquisition by the Corporation
or its subsidiaries, or any employee benefit plan (or related trust) of the
Corporation or its subsidiaries, of 25% or more of the Outstanding Shares shall
not constitute a Change in Control; and provided, further that any acquisition
by a corporation with respect to which, following such acquisition, more than
50% of the then outstanding shares of common stock of such corporation is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Shares immediately prior to such acquisition in substantially the same
proportion as their ownership immediately prior to such acquisition of the
Outstanding Shares, shall not constitute a Change in Control; or
                    2.7.2. Individuals who constitute the Incumbent Board cease
for any reason to constitute at least a majority of the Board, provided that any
individual becoming a director subsequent to October 1, 1999 whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as


--------------------------------------------------------------------------------


-3-


though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of the Corporation (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act); or
                    2.7.3. Consummation of a Business Combination, in each case,
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Common Stock immediately prior
to such Business Combination do not, following such Business Combination,
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock of the corporation resulting from such a Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries); or
                    2.7.4. Approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation.
                    Anything in the Plan to the contrary notwithstanding, if an
event that would, but for this paragraph, constitute a Change in Control results
from or arises out of a purchase or other acquisition of the Corporation,
directly or indirectly, by a corporation or other entity in which a Participant
has a greater than ten percent (10%) direct or indirect equity interest, such
event shall not constitute a Change in Control.
          2.8.    “Code” means the Internal Revenue Code of 1986, as amended
from time to time, or any successor statute.
          2.9.    “Committee” means the committee appointed by the Board with
authority to administer the Plan. Membership of the Committee shall at all times
be constituted consistent with exemption under Rule 16b-3 under the Exchange Act
(or any successor rule) of those Awards that are intended to be so exempt and
with qualification under the Performance-Based Exception of those Awards that
are intended to so qualify. To the extent that the Committee delegates its power
to make Awards as permitted by


--------------------------------------------------------------------------------


-4-


Section 4.1, all references in the Plan to the Committee’s authority to make
Awards and determinations with respect thereto shall be deemed to include the
Committee’s delegate or delegates.
         2.10.   “Common Stock” or “Stock” means the Common Stock, par value
$.01 per share, of the Corporation.
         2.11.   “Corporation” means Fleet Boston Corporation (doing business as
FleetBoston Financial Corporation), a corporation established under the laws of
the state of Rhode Island.
         2.12.   “Designated Beneficiary” means the beneficiary designated by a
Participant, in a manner acceptable to the Committee, to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death. In
the absence of an effective designation by a Participant, Designated Beneficiary
shall mean the Participant’s estate.
         2.13.   “Disability” means a physical or mental condition of such a
nature that it would qualify a Participant for benefits under the long-term
disability insurance plan of the Corporation or any successor plan. The
Committee shall have the authority to determine whether and when, consistent
with the foregoing, a Participant has suffered a Disability for purposes of the
Plan.
         2.14.   “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute.
         2.15.  “Fair Market Value,” in the case of a share of Common Stock on a
particular day, means the volume weighted average price of the Common Stock for
that day, as reported by Bloomberg, Inc. as of 4:00 p.m. Eastern Time on that
day (or at the close of trading on the New York Stock Exchange, if earlier) or,
if Bloomberg, Inc. does not report a volume weighted average price of the Common
Stock for that day, for the last preceding day on which such the volume weighted
average price of the Common Stock is so reported. If Bloomberg, Inc. or any
successor of Bloomberg, Inc. ceases to report volume weighted average prices,
the Committee shall adopt another appropriate method of determining Fair Market
Value.
         2.16.   “Freestanding SAR” means an SAR that is granted independently
of any Options.
         2.17.   “Group” shall have the meaning defined in Section 13(d)(3) or
14(d)(2) of the Exchange Act.


--------------------------------------------------------------------------------


-5-


         2.18.   “Incentive Stock Option” means an Option, granted to a
Participant pursuant to Section 8, which is intended to satisfy the requirements
of Section 422(b) of the Code or any successor provision.
         2.19.   “Incumbent Board” means the Board as constituted as of October
1, 1999.
         2.20.   “Nonqualified Stock Option” means an Option, granted to a
Participant pursuant to
Section 8, which is not intended to qualify as an Incentive Stock Option.
         2.21.   “Option” means an Incentive Stock Option or a Nonqualified
Stock Option.
         2.22.   “Other Award” means an Award (other than an Option, SAR,
Restricted Stock or Performance Share) granted to a Participant pursuant to
Section 12. An Other Award may consist of Shares, fixed or variable units valued
or based on Common Stock, fixed or variable units valued or based on measures
(including performance measures) that are unrelated to Common Stock, or any
combination of the foregoing. An Other Award that consists of units other than
Shares, whether or not valued or based on Common Stock, may be made payable in
cash or Shares or a combination of cash and Shares.
         2.23.   “Outstanding Shares” means the then outstanding Shares of
Common Stock.
         2.24.   “Participant” means an individual selected by the Committee to
receive an Award under the Plan.
         2.25.   “Performance-Based Exception” means the performance-based
exception from the deductibility limits set forth in Section 162(m) of the Code
and the Section 162(m) Regulations.
         2.26.   “Performance Goals” means, with respect to Awards that are
intended to qualify for the Performance-Based Exception, objectively
determinable performance goals established by the Committee within the time
period specified in the Section 162(m) Regulations and based on any of the
following criteria: (a) earnings, (b) return on equity, (c) return on assets,
(d) return on investment, (e) revenues, (f) expenses; (g) the operating ratio;
(h) stock price; (i) stockholder return; (j) market share; (k) charge-offs, (l)
credit quality, or (m) customer satisfaction measures. Such Performance Goals
may be particular to a Participant or the division, branch, line of business,
Affiliate or other unit in which the Participant works, or may be based on the
performance of the Corporation on a consolidated basis. Notwithstanding the
preestablishment of a Performance Goal with respect to an Award in accordance
with the Section 162(m)


--------------------------------------------------------------------------------


-6-


Regulations, nothing herein shall be construed as limiting the Committee’s
ability to reduce the amount payable under the Award (including, for this
purpose, reducing the amount of any Award that would otherwise be granted, or
reducing the portion of any Award that would otherwise vest) upon attainment of
such Performance Goal.
         2.27.   “Performance Period” means the period of time designated by the
Committee applicable to a Performance Stock Award during which specified
Performance Goals shall be measured.
         2.28.   “Performance Share” means an Award granted to a Participant
pursuant to Section 11.
         2.29.   “Prior Plan” means the BankBoston Corporation 1991 Long-Term
Stock Incentive Plan.
         2.30.   “Reporting Person” means a person required to file reports
under Section 16(a) of the Exchange Act or any successor statute.
         2.31.   “Restricted Period” means the period during which the transfer
of shares of Restricted Stock is limited in some way (based on the passage of
time, the achievement of Performance Goals or upon the occurrence of other
events as determined by the Committee), and the Shares are subject to a
substantial risk of forfeiture, as provided in Section 10.
         2.32.   “Restricted Stock” means an Award granted to a Participant
pursuant to Section 10.
         2.33.   “Retirement” means termination of employment with the
Corporation or any Affiliate if such termination of employment constitutes
normal retirement, early retirement, disability retirement or other retirement
as provided for at the time of such termination of employment under the
applicable retirement program then maintained by the Corporation or the
Affiliate, provided that the Participant does not continue in the employment of
the Corporation or any Affiliate and provided further that such termination does
not constitute a Termination for Cause.
         2.34.   “Section 162(m) Regulations” means the regulations promulgated
under Section 162(m) of the Code, as amended from time to time.
         2.35.   “Shares” means shares of Common Stock.
         2.36.   “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant, alone or in connection with a related Option, pursuant to Section
9.


--------------------------------------------------------------------------------


-7-


         2.37.   “Tandem SAR” means an SAR that is granted in connection with a
related Option, the exercise of which shall require forfeiture of the right to
purchase a share of Common Stock under the related Option (and when a share of
Common Stock is purchased under the related Option, the Tandem SAR shall
similarly be canceled).
         2.38.   “Termination for Cause” means the termination of a
Participant’s employment due to any act which, in the discretionary judgment of
the Committee, is deemed inimical to the best interests of the Corporation or
any Affiliate, including, but not limited to: (a) willful and gross misconduct
in respect of the Participant’s duties for the Corporation or the Affiliate, (b)
conviction of a felony or perpetration of a common law fraud, (c) willful
failure to comply with applicable laws or regulations with respect to the
execution of the Corporation’s or the Affiliate’s businesses or (d) theft,
fraud, embezzlement, dishonesty or other conduct which has resulted or is likely
to result in material economic or other damage to the Corporation or any
Affiliate.
3.       Effective Date and Term.
          Subject to approval by the Corporation’s stockholders, the Plan shall
become effective as of January 1, 1997, and Awards may be granted under the Plan
from and after that date. No Awards may be made under the Plan after December
31, 2006, but Awards theretofore granted may extend beyond that date.
Notwithstanding the foregoing, no Incentive Stock Options shall be granted after
December 20, 2005.
4.       Administration.
          4.1.    The Plan shall be administered by the Committee. Subject to
the provisions set forth herein, the Committee shall have full authority to
determine the provisions of Awards, including, without limitation, vesting
schedules, price, performance standards (including Performance Goals), length of
relevant performance, restriction or option period, dividend rights,
post-retirement and termination rights, payment alternatives such as cash,
stock, contingent awards or other means of payment consistent with the purposes
of the Plan and individual Award Documentation. The Committee also shall have
full authority to interpret the terms of the Plan and of Awards made under the
Plan, to adopt, amend and rescind rules and guidelines for the administration of
the Plan and for its own acts and proceedings and to


--------------------------------------------------------------------------------


-8-


decide all questions and settle all controversies and disputes which may arise
in connection with the Plan. To the extent permitted by applicable law, the
Committee may delegate to one or more executive officers who are also directors
of the Corporation the power to make Awards to Participants who are not
Reporting Persons at the time of such Awards and all determinations under the
Plan with respect thereto, provided that the Committee shall fix the maximum
amount of Awards for such Participants as a group.
          4.2.    Notwithstanding Section 4.1 and subject to the provisions set
forth herein, the Board shall approve or ratify Awards made under the Plan to
any executive officer who is also a director of the Corporation.
          4.3.    The decision of the Committee on any matter as to which it is
given authority under Section 4.1 above shall be final and binding on all
persons concerned.
5.       Shares Subject to the Plan.
          5.1.    Subject to adjustment in accordance with the provisions of
Section 13.8 and subject to Section 5.4, (a) the total number of Shares
available for grants of Awards (including, without limitation, Awards of
Restricted Stock and Performance Shares) in any calendar year shall not exceed
one and one-quarter percent (1.25%) of the outstanding Common Stock as of the
first business day of such calendar year and (b) the total number of Shares
available for grants of Restricted Stock and Performance Shares in any calendar
year shall not exceed one-half of one percent (.5%) of the outstanding Common
Stock as of the first business day of such calendar year. Shares issued under
the Plan may consist in whole or in part of authorized but unissued Shares,
Shares held as treasury stock or previously issued Shares reacquired by the
Corporation, including Shares purchased on the open market. Notwithstanding the
foregoing, the maximum number of Shares that may be issued under Incentive Stock
Options awarded under the Plan, subject to adjustment in accordance with Section
13.8, shall be 10,000,000* Shares.
          5.2.    Subject to adjustment in accordance with Section 13.8, the
total number of Shares available for grants of Awards in any calendar year to
any Participant shall not exceed the lesser of (a) three-tenths



--------------------------------------------------------------------------------

*As adjusted for BankBoston Corporation’s two-for-one stock split, effective as
of June 22, 1998.




--------------------------------------------------------------------------------


-9-


of one percent (.3%) of the outstanding Common Stock as of the first business
day of such calendar year or (b) 1,200,000* Shares.
          5.3.    For purposes of calculating the total number of Shares
available for grants of Awards, (a) the grant of a Performance Share shall be
deemed to be equal to the maximum number of Shares which may be issued upon
payment of the Performance Share and (b) where the value of an Award is variable
on the date it is granted, the value shall be deemed to be the maximum
limitation of the Award. Awards payable solely in cash shall not reduce the
number of Shares available for Awards granted under the Plan.
          5.4.    There shall be carried forward and available for Awards under
the Plan in each succeeding calendar year, in addition to Shares available for
grant under Section 5.1, all of the following: (a) any unused portion of the
limit set forth in Section 5.1 for any preceding calendar years; (b) Shares
represented by Awards which, during that calendar year or any preceding calendar
years, have been canceled, forfeited, surrendered, terminated or expire
unexercised (with the exception of the termination of a Tandem SAR upon the
exercise of the related Option, or the termination of a related Option upon
exercise of the corresponding Tandem SAR), or which are settled in a manner that
results in fewer Shares outstanding than were initially awarded (including,
without limitation, the surrender of Shares as full or partial payment for the
Award or any tax obligation thereon); (c) the excess amount of variable Awards
which become fixed at less than their maximum limitations; (d) authorized Shares
as to which Options, SARs and Restricted Stock were not granted under the Prior
Plan as of December 31, 1996 and (e) Shares granted under the Prior Plan subject
to Options, SARs or Restricted Stock which, during that calendar year or any
preceding calendar years, have been canceled, forfeited, surrendered, terminated
or expire unexercised or which are settled in a manner that results in fewer
Shares outstanding than were initially awarded (including, without limitation,
the surrender of Shares as full or partial payment for the Award or any tax
obligation thereon).
6.       Eligibility for Awards. Any officer or employee of the Corporation or
its Affiliates who, in the opinion of the Committee, is in a position to have a
significant effect upon the Corporation’s business and consolidated earnings,
shall be eligible to receive an Award under the Plan.


--------------------------------------------------------------------------------


-10-


7.       Grant of Awards. From time to time while the Plan is in effect, the
Committee may, in its absolute discretion, select from among the persons
eligible to receive Awards (including persons to whom Awards were previously
granted) those persons to whom Awards are to be granted. Such Awards may be
granted on a stand alone, combination or tandem basis. In addition to granting
Awards for purposes of incentive compensation, Awards may also be made in tandem
with or in lieu of other current or deferred employee compensation.
8.       Options.
          8.1.    Grant of Options. Subject to the provisions of the Plan, the
Committee may award Options, alone or in combination with other Awards under the
Plan. Options granted under the Plan may be either Incentive Stock Options or
Nonqualified Stock Options. The terms and conditions of Incentive Stock Options
shall be subject to and comply with Section 422(b) of the Code or any successor
provision, and any regulations thereunder.
          8.2.    Option Price. The Option price per share of Common Stock, with
respect to each Option, shall not be less than the Fair Market Value per share
at the time the Option is granted.
          8.3.    Period of Options. An Option shall be exercisable during such
period of time as the Committee shall determine, subject, in the case of
Incentive Stock Options, to any limitation required by the Code. It is
contemplated that the Committee will provide that an Option shall not be
exercisable after the expiration of ten years from the date the Option is
granted.
          8.4.    Exercise of Options. Each Option shall be made exercisable at
such time or times, and shall be subject to such conditions or restrictions, as
the Committee shall determine. It is contemplated that the Committee will
normally provide that the right to exercise an Option will accrue on the first
anniversary of the date of grant with respect to 50 percent of the number of
shares of Common Stock subject to the Option and that the right to exercise the
Option with respect to the balance of the shares subject thereto will accrue on
the second anniversary of the date of grant. However, the Committee may, in its
discretion, in any case provide that the Option will be exercisable immediately
with respect to all of the


--------------------------------------------------------------------------------


-11-


shares of Common Stock subject to the Option or that the right to exercise the
Option will accrue in different installments and at different times from those
set forth above.
          8.5.    Payment for and Delivery of Stock. Payment of the Option
exercise price may be made by any of the following methods, as determined by the
Committee at the time the Option is granted: (a) in cash or its equivalent (b)
by delivery of Shares already owned by the Participant, valued at their Fair
Market Value on the date of exercise (provided that any Shares so delivered
shall have been held by the Participant for such period, if any, as the
Committee shall determine), (c) subject to such guidelines as may be promulgated
by the Committee, by delivery of a notice instructing the Corporation to deliver
the Shares being purchased to a broker, subject to the broker’s delivery of cash
to the Corporation equal to the purchase price and any applicable withholding
taxes, (d) by delivery of such other lawful consideration as the Committee may
determine or (e) by any combination of the foregoing. The Committee may provide
for the automatic award of an Option upon the delivery of Shares to the
Corporation in payment of the exercise price of another Option for up to the
number of Shares delivered to the Corporation in payment of the exercise price
of such other Option.
          8.6.    Termination of Employment. Each Participant’s Award
Documentation shall set forth the extent to which the Participant or the
Participant’s legal representative, guardian or Designated Beneficiary shall
have the right to exercise an Option following the termination of the
Participant’s employment with the Corporation and its Affiliates. Such
provisions shall be determined in the sole discretion of the Committee and may
reflect distinctions based on the reasons for termination of employment,
including, without limitation, termination of employment by reason of the
Participant’s death, Retirement or Disability.
9.       Stock Appreciation Rights.
          9.1.    Grant of SARs. Subject to the provisions of the Plan, the
Committee may award SARs alone or in combination with other Awards under the
Plan.


--------------------------------------------------------------------------------


-12-


          9.2.    Grant Price. The grant price of a Freestanding SAR shall not
be less than the Fair Market Value of the Common Stock at the time of grant of
the SAR. The grant price of a Tandem SAR shall not be less than the Option
exercise price of the related Option.
          9.3.    Term of SARs. An SAR shall be exercisable during such period
of time as the Committee shall determine. It is contemplated that the Committee
will provide that an SAR shall not be exercisable after the expiration of ten
years from the date the SAR is granted.
          9.4.    Exercise of Tandem SARs. Tandem SARs may be exercised for all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the Shares for which its related Option is
then exercisable.
          9.5    Exercise of Freestanding SARs. Freestanding SARs shall be made
exercisable at such time or times, and shall be subject to such conditions or
restrictions, as the Committee shall determine. It is contemplated that the
Committee will normally provide that the right to exercise 50 percent of any
Freestanding SARs granted hereunder will accrue on the first anniversary of the
date of grant and that the right to exercise the balance of such Freestanding
SARs will accrue on the second anniversary of the date of grant. However, the
Committee may, in its discretion, in any case provide that Freestanding SARs
will be exercisable immediately or that the right to exercise Freestanding SARs
will accrue in different installments and at different times from those set
forth above.
          9.6.    Payment of SARs. Upon exercise of an SAR, a Participant shall
be entitled to receive payment from the Corporation in an amount determined by
multiplying (a) the excess, if any, of the Fair Market Value of a share of
Common Stock on the date of exercise over the grant price by (b) the number of
Shares with respect to which the SAR is exercised. SARs may be payable in cash,
Shares or a combination of the two, as provided by the Committee. Shares issued
on the settlement of the exercise of SARs shall be valued at their Fair Market
Value on the date of exercise.
          9.7.    Termination of Employment. Each Participant’s Award
Documentation shall set forth the extent to which the Participant or the
Participant’s legal representative, guardian or Designated


--------------------------------------------------------------------------------


-13-


Beneficiary shall have the right to exercise an SAR following the termination of
the Participant’s employment with the Corporation and its Affiliates. Such
provisions shall be determined in the sole discretion of the Committee and may
reflect distinctions based on the reasons for termination of employment,
including, without limitation, termination of employment by reason of the
Participant’s death, Retirement or Disability.
10.      Restricted Stock.
         10.1.     Grant of Restricted Stock. Subject to the provisions of the
Plan, the Committee may award Restricted Stock alone or in combination with
other Awards under the Plan.
         10.2.     Terms of Restricted Stock. The Restricted Period and other
provisions of each Restricted Stock Award shall be established by the Committee
and shall be set forth in the Participant’s Award Documentation.
         10.3.     Nontransferability; Other Restrictions. Except as provided in
this Section 10, shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered during the Restricted Period. The
Committee may impose such other conditions and/or restrictions on any shares of
Restricted Stock granted under the Plan as it may deem advisable including,
without limitation, performance-based restrictions (whether or not based upon
the achievement of Performance Goals), employment-based restrictions and/or
restrictions under applicable federal or state securities laws.
         10.4.     Participants’ Rights in Restricted Stock. Shares of
Restricted Stock shall be evidenced in such manner as the Committee may
determine. Any certificates issued in respect of Restricted Stock shall be
registered in the name of the Participant and, except as otherwise determined by
the Committee, shall be delivered to the Participant after the last day of the
Restricted Period. Except as otherwise provided by the Committee, during and
after the Restricted Period, dividends with respect to any Restricted Stock
shall be paid to, and voting rights with respect to any such Shares shall be
vested in, the Participant. To the extent provided by the Committee,
Participants may defer the receipt of any dividends payable during the
Restricted Period with respect to Restricted Stock.


--------------------------------------------------------------------------------


-14-


         10.5.     Termination of Employment. Each Participant’s Award
Documentation shall set forth the extent, if any, to which the Participant or
the Participant’s legal representative, guardian or Designated Beneficiary shall
have the right to receive unvested shares of Restricted Stock following the
termination of the Participant’s employment with the Corporation and its
Affiliates. Such provisions shall be determined in the sole discretion of the
Committee and may reflect distinctions based on the reasons for termination of
employment, including, without limitation, termination of employment by reason
of the Participant’s death, Retirement or Disability.
         10.6.     Consideration for Restricted Stock. Restricted Stock shall be
issued for no cash consideration or such minimum consideration as may be
required under applicable law.
11.      Performance Shares.
         11.1.     Grant of Performance Shares. Subject to the provisions of the
Plan, the Committee may award Performance Shares alone or in combination with
other Awards under the Plan. The number and/or vesting of Performance Shares
granted, in the Committee’s discretion, shall be contingent upon the degree of
attainment of the Performance Goals over the Performance Period.
         11.2.     Form and Timing of Payment of Performance Shares. During the
course of a Performance Period, the Committee shall determine the number of
Performance Shares as to which the Participant has earned the right to be paid
based upon the attainment of the applicable Performance Goals. The Committee
shall pay any earned Performance Shares as soon as practicable after they are
earned in the form of cash, Shares or a combination thereof (as determined by
the Committee) having an aggregate Fair Market Value equal to the number of
Performance Shares earned multiplied by the Fair Market Value of a share of
Common Stock determined as of the date such Performance Shares were earned. Any
Shares used to pay out earned Performance Shares may be granted subject to any
restrictions deemed appropriate by the Committee. To the extent provided by the
Committee, Participants may defer the receipt of payment of any Performance
Shares or other amounts (e.g., dividend equivalent rights) earned pursuant to
the Award Documentation.


--------------------------------------------------------------------------------


-15-


         11.3.     Termination of Employment. Each Participant’s Award
Documentation shall set forth the extent to which the Participant or the
Participant’s legal representative, guardian or Designated Beneficiary shall
have the right to receive unearned Performance Shares following the termination
of the Participant’s employment with the Corporation and its Affiliates. Such
provisions shall be determined in the sole discretion of the Committee and may
reflect distinctions based on the reasons for termination of employment,
including, without limitation, termination of employment by reason of the
Participant’s death, Retirement or Disability.
12.      Other Awards.
         12.1.     Grant of Other Awards. Subject to the provisions of the Plan,
the Committee may award Other Awards alone or in combination with other Awards
under the Plan.
         12.2.     Terms of Other Awards. The Committee shall determine the
terms and provisions of Other Awards including, without limitation, any transfer
restrictions, vesting provisions, the value of such Awards and the form and
timing of payment of such Awards.
         12.3.     Termination of Employment. Each Participant’s Award
Documentation shall set forth the extent to which the Participant or the
Participant’s legal representative, guardian or Designated Beneficiary shall
have the right to exercise or receive Other Awards following the termination of
the Participant’s employment with the Corporation and its Affiliates. Such
provisions shall be determined in the sole discretion of the Committee and may
reflect distinctions based on the reasons for termination of employment,
including, without limitation, termination of employment by reason of the
Participant’s death, Retirement or Disability.
13.      General Provisions Applicable to Awards.
         13.1.     Non-transferability of Awards. Subject to the provisions of
this Section, (a) no Award under the Plan shall be transferable otherwise than
by will, by the laws of descent and distribution, or by operation of a
“qualified domestic relations order,” as that term is defined in the Code, and
(b) during the lifetime of the Participant to whom an Award has been granted,
rights under the Award may be exercised only by the Participant, the
Participant’s guardian or legal representative, or by the assignee of the Award


--------------------------------------------------------------------------------


-16-


under a “qualified domestic relations order.” Notwithstanding the foregoing, the
Committee may provide for greater transferability in the case of any Award,
including, without limitation, transfer to one or more members of the
Participant’s family or to a partnership or trust established for the benefit of
one or more members of the Participant’s family. In no event shall Incentive
Stock Options awarded under the Plan be transferable other than as permitted
under the rules prescribed in the Code for incentive stock options. An Award
that is intended to be exempt under Rule 16b-3 under the Exchange Act or any
successor rule, or that is intended to qualify for the Performance-Based
Exception, shall be transferable only to the extent consistent with such
exemption or qualification. Nothing in this Section shall be construed as
restricting the transfer of Shares that have become free of other transfer
restrictions under the Plan or that were awarded free of any such restrictions.
         13.3.     Committee Discretion. Each type of Award may be made alone,
in addition to or in relation to any other type of Award. The terms of each type
of Award need not be identical, and the Committee need not treat Participants
uniformly. Except as otherwise provided by the Plan or a particular Award, any
determination with respect to an Award may be made by the Committee at the time
of award or at any time thereafter. The Committee may grant Awards hereunder
that are intended to satisfy the Performance-Based Exception and Awards that are
not intended to satisfy that exception. Awards hereunder that are intended to
satisfy the Performance-Based Exception shall be subject to the limitations of
Section 5.2. In no event shall an Award hereunder which is not intended to
satisfy the Performance-Based Exception be conditioned upon an Award hereunder
(to the same Participant) which is intended to satisfy the Performance-Based
Exception.
         13.4.     Tax Withholding. The Committee shall require, on such terms
as it deems necessary, that the Participant pay to the Corporation, or make
other satisfactory provision for payment of, any federal, state or local taxes
required by law to be withheld in respect of Awards under the Plan. In the
Committee’s discretion, a Participant may elect to satisfy all or a portion of
his or her federal, state and local tax withholding requirements by having
Shares withheld from the Shares otherwise issuable in connection with the event
creating the tax obligation, or by delivering to the Corporation previously
owned Shares,


--------------------------------------------------------------------------------


-17-


valued at their Fair Market Value on the date that withholding taxes are
determined. The Corporation and its Affiliates may, to the extent permitted by
law, deduct any such tax obligations from any payment of any kind otherwise due
to the Participant.
         13.5.     Foreign Nationals. Awards may be made to Participants who are
foreign nationals or employed outside the United States on such terms and
conditions different from those specified in the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or comply with
applicable laws. Notwithstanding the provisions of this Section 13.5, Awards to
any such individuals who are Reporting Persons shall be made in accordance with
the other provisions of the Plan, except as otherwise permitted by Rule 16b-3
under the Exchange Act or any successor rule.
         13.6.     Amendment of Award. The Committee may amend, modify,
terminate or waive any condition or provision of any outstanding Award,
including substituting therefor another Award of the same or a different type,
changing the date of exercise or realization and converting an Incentive Stock
Option to a Nonqualified Stock Option; provided, however, that the Committee may
not (except in accordance with Section 13.8) increase the number of Shares
subject to any outstanding Award or decrease the Option or award price of the
Award. The Participant’s consent to any such action shall be required unless the
Committee determines that the action, taking into account any related action,
would not materially and adversely affect the Participant.
         13.7.     Acceleration of Vesting; Waiver of Restrictions.
Notwithstanding any provision of the Plan or any Award Documentation to the
contrary, the Committee, in its sole discretion, shall have the power at any
time to (a) accelerate the vesting or exercisability of any Award granted under
the Plan, including, without limitation, acceleration to such date that would
result in such Awards becoming immediately vested or exercisable, or (b) waive
any restrictions of any Award granted under the Plan.
         13.8.     Changes in Stock; Adjustment of Awards. In the event of a
stock dividend, stock split or other change in corporate structure or
capitalization affecting the Common Stock or any other transaction (including,
without limitation, an extraordinary cash dividend) which, in the determination
of the Committee, affects the Common Stock such that an adjustment is required
in order to preserve the


--------------------------------------------------------------------------------


-18-


benefits or potential benefits intended to be made available under the Plan,
then the Committee shall equitably adjust any or all of (a) the number and kind
of Shares in respect of which Awards may be made under the Plan, (b) the number
and kind of Shares subject to outstanding Awards, and (c) the Option or grant
price with respect to any of the foregoing, provided that the number of Shares
subject to any Award shall always be a whole number. In the event of any merger,
consolidation, dissolution or liquidation of the Corporation, the Committee, in
its sole discretion, may, as to any outstanding Awards, make such substitution
or adjustment in the aggregate number of Shares reserved for issuance under the
Plan and in the number and purchase price (if any) of Shares subject to such
Awards as it may determine, make outstanding Awards fully exercisable, or amend
or terminate such Awards upon such terms and conditions as it shall provide
(which, in the case of the termination of the vested portion of any Award, shall
require payment or other consideration which the Committee deems equitable in
the circumstances). Notwithstanding the foregoing, in the case of an Award
intended to qualify as an Incentive Stock Option or to qualify for the
Performance-Based Exception, adjustment shall be made under this Section 13.8
only to the extent, if any, consistent with continued qualification of the Award
as an Incentive Stock Option or continued qualification of the award for the
Performance-Based Exception, as the case may be.
         13.9.     Change In Control. Unless otherwise provided in a
Participant’s Award Documentation, upon the occurrence of a Change in Control of
the Corporation, (a) any and all Options and SARs granted hereunder shall become
immediately exercisable, and shall remain exercisable through their entire term;
(b) any Restricted Periods and restrictions imposed on Restricted Stock shall
lapse; and (c) the target payout opportunities attainable under all outstanding
Awards of Restricted Stock and Performance Shares shall be deemed to have been
fully earned for the entire Performance Period(s) as of the effective date of
the Change in Control, and the vesting of all Awards shall be accelerated as of
the effective date of the Change in Control.
         13.10.    Dividend Equivalent Rights. The Committee may, in its
discretion, provide that any dividends declared on Shares subject to an Award,
and which would have been paid with respect to such


--------------------------------------------------------------------------------


-19-


Shares had they been owned by a Participant, be paid to the Participant in
Shares, cash or a combination of cash and Shares, as specified in the Award
Documentation.
14.      Miscellaneous.
         14.1.     No Right to Employment. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment. The Corporation and
its Affiliates expressly reserve the right at any time to terminate the
employment of a Participant free from any liability or claim under the Plan,
except as may be expressly provided in the applicable Award. Except as
specifically provided by the Committee in any particular case, the loss of
existing or potential profit in Awards granted under the Plan shall not
constitute an element of damages in the event of termination of employment of a
Participant, even if termination is in violation of an obligation of the
Corporation or an Affiliate to the Participant, by contract or otherwise.
         14.2.     No Rights as a Stockholder. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any Shares to be distributed under the Plan
until he or she becomes the holder thereof. A Participant to whom Common Stock
is awarded shall be considered the holder of the stock at the time of the Award
except as otherwise provided in the applicable Award.
         14.3.     No Fractional Shares. No fractional Shares shall be issued
under the Plan, and cash shall be paid in lieu of any fractional Shares in
settlement.
         14.4.     Unfunded Plan. The Plan shall be unfunded, shall not create
(or be construed to create) a trust or a separate fund or funds, and shall not
establish any fiduciary relationship between the Corporation and any Participant
or other person.
         14.5.     Successors and Assigns. The Plan shall be binding on all
successors and assigns of the Participant, including without limitation the
Participant’s Designated Beneficiary or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.
         14.6.     Amendment of Plan. The Board may amend, suspend or terminate
the Plan or any portion thereof at any time; provided, however, that no
amendment which requires stockholder approval in order


--------------------------------------------------------------------------------


-20-


for those Awards that are intended to be exempt under Rule 16b-3 under the
Exchange Act (or any successor rule) to be so exempt or for those Awards that
are intended to qualify under the Performance-Based Exception to so qualify
shall be effective unless approved by the requisite vote of the Corporation’s
stockholders. The Committee may make non-material amendments to the Plan.
         14.7.     Governing Law. The provisions of the Plan shall be governed
by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts.